Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is rejected as it is dependent off of claim 16. However, Claims 19 and 16 contain the same limitations.  As such, claim 19 is not taken to be further limiting with respect to claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr (US Pub No.: 2014/0296997).
Regarding claim 1, Herr discloses an assist device to assist a movement of a joint comprising (an artificial limb coupled to a joint is disclosed in the abstract): a ball screw that converts a rotational motion of a screw shaft rotated by a motor (being the ball-screw transmission in [0046]. As this is a transmission, it is taken to transmit a force from a motor to something else) into a linear motion of a nut (as the ball screw is coupled with a ballnut drive in [0050], a nut is present to be driven by the ball screw); a linear motion member that is provided coaxially with the screw shaft and moves along the screw shaft with the nut (being the motors part 406 (referred to a torque source in [0050] but labeled as a motor in figure 4); an elastic member that is provided coaxially with the screw shaft so as to interpose between the nut and the linear motion member (being the carbon fiber spring 216 in [0048]. The spring being in line with the transmission mechanism is disclosed in [0050]); and a crank mechanism that converts the linear motion of the linear motion member into the rotational motion (being part 402 in figure 4 that converts the linear motion from the motors 406 that would then drive a knee rotation).
With respect to part 402 in figure 4 of Herr, it is noted that part 402 is not explicitly disclosed as being a crank.  However, as part 402 is converting a linear motion into a circular motion, with the two ends of 402 seemingly extending out of the central rotating part, part 402, as presented in figure 4 of Herr, is taken to be a crank like mechanism. 
Regarding claim 2, Herr discloses the assist device according to claim 1, further comprising: a speed reduction mechanism that reduces a rotational speed of the motor and transmits a power of the motor to the ball screw (this would be via the gear ratio provided by the “ball-screw implementation.” As the gear ratio would convert a speed of a gear into a torque, it is argued that the gear ratio would cause a reduction in speed), wherein the speed reduction mechanism comprising: a small gear fixed to a drive shaft of the motor; and a large gear fixed to the screw shaft (with [0046] and [0054], two gear ratios of something six times lower to 200:1 and/or 30:1 are provided. These gear ratios imply that a smaller gear is attached to a drive shaft with a larger gear attached to the smaller gear, which would cause these ratios.  As the gear ratio is for a ball-screw transmission mechanism, the larger output gear would be attached to the screw to drive a motion of said screw), having a larger diameter than the small gear, and interlocking with the small gear via another gear or directly engaging with the small gear (as per the gear ratio of 30:1 in [0054], a smaller gear would be interlocking with a larger gear with more teeth to provide such a ratio).
Regarding claim 4, Herr discloses the assist device according to claim 1, wherein the elastic member comprises: a first elastic member provided below the nut; and a second elastic member provided above the nut, and the linear motion member is a cylinder that incorporates the nut, the first elastic member, and the second elastic member (as per the leftmost part of figure 4 of Herr, there are two parts 408 that surround part 412.  As per [0050], parts 308 are elastic members that appear to be springs in the figure, while part 412 is a floating point that is part of the ball nut drive).
Regarding claim 10, Herr discloses an artificial limb comprising the assist device according to claim 1 (as per the abstract and [0002] of Herr, the device therein is an assist device for assisting motion of the ankle of a user).
Regarding claim 11, Herr discloses the assist device according to claim 2, wherein the elastic member comprises: a first elastic member provided below the nut; and a second elastic member provided above the nut, and the linear motion member is a cylinder that incorporates the nut, the first elastic member, and the second elastic member (as per the leftmost part of figure 4 of Herr, there are two parts 408 that surround part 412.  As per [0050], parts 308 are elastic members that appear to be springs in the figure, while part 412 is a floating point that is part of the ball nut drive).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herr (US Pub No.: 2014/0296997) in view of Goldfarb (US Pub No.: 20130310949).
Regarding claim 3, Herr does disclose the assist device according to claim 1. However, Herr does not further comprise: a speed reduction mechanism that reduces the rotational speed of the motor and transmits a power of the motor to the ball screw, wherein the speed reduction mechanism comprising: a small pulley fixed to a drive shaft of the motor; a large pulley fixed to the screw shaft and having a larger diameter than the small pulley; and an annular belt that is hooked to the small pulley and the large pulley and runs by rotation of the small pulley to rotate the large pulley.
Instead, Goldfarb would teach a speed reduction mechanism that reduces the rotational speed of the motor and transmits a power of the motor to the ball screw (shown in figure 27. This is taken to be a speed reduction mechanism as a rotation of a smaller device is driving a rotation of a bigger device, which means that the faster rotation speed of the smaller device would be reduced when driving the larger rotating body),  wherein the speed reduction mechanism comprising: a small pulley fixed to a drive shaft of the motor (being part 2712 in [0114] which could be a pulley as per [0114]. This is attached to the transmission element 2700); a large pulley fixed to the screw shaft and having a larger diameter than the small pulley (being part 2704 in [0114] that is larger as per figure 27); and an annular belt that is hooked to the small pulley and the large pulley and runs by rotation of the small pulley to rotate the large pulley (being the belt 2702, shown in figure 27 and in [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulleys of Goldfarb in place of the gears of Herr for the purpose of providing an alternative driving means that uses a belt as opposed to teeth of a gear to drive a motion.  While not explicitly stated in [0114], it is argued that a belt like the one presented in figure 27 of Goldfarb would provide an advantage over a traditional gear as the belt can be more easily replaced if needed.
Regarding claim 12, Herr in view of Goldfarb teach the assist device according to claim 3, wherein Herr discloses the elastic member comprises: a first elastic member provided below the nut; and a second elastic member provided above the nut, and the linear motion member is a cylinder that incorporates the nut, the first elastic member, and the second elastic member (as per the leftmost part of figure 4 of Herr, there are two parts 408 that surround part 412.  As per [0050], parts 308 are elastic members that appear to be springs in the figure, while part 412 is a floating point that is part of the ball nut drive).
Claims 5-9, 13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over in Herr (US Pub No.: 2014/0296997) in view of Sun (US Pub No.: 2020/0298922).
Regarding claim 5, Herr discloses the assist device according to claim 1, comprising: a framework that supports the screw shaft (part 400 in figure 4 would be considered a frame work to which the screw shaft of the ballnut/ballscrew device would reside in); and a cover that is detachably attached to the framework.
However, Herr does not explicitly disclose a cover that is detachably attached to the framework.  Instead, Sun discloses a cover (part 51 [0052]) that is detachably attached to the framework ([0052] discloses embodiments where the cover is attached and detached, implying that the cover can be detached and reattached to the framework). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of Sun into the device of Herr for the purpose of providing a means to encase the mechanical parts of Herr. As Herr would have a plurality of moving parts, covering up the parts would protect them from any outside material that could negatively affect said movement. 
Regarding claim 6, Herr in view of Sun teach the assist device according to claim 5, wherein the framework comprises: a lower support member that rotatably supports a lower part of the screw shaft (the lower part of figure 4 around where part 414 is pointing to. It should be noted that part 414 is not defined to be pointing to the bottommost part of 400, but to a controller); an upper support member that rotatably supports an upper part of the screw shaft (being the topmost part 400 in figure 4).
However, Herr does not disclose a first pillar that is provided in front of the screw shaft to connect the lower support member to the upper support member, and the assist device comprising: a rail that is provided along the first pillar and guides the movement of the linear motion member; and a guide block that is fixed to the linear motion member and slides along the rail. Instead, Sun discloses a first pillar that is provided in front of the screw shaft to connect the lower support member to the upper support member (figure 1 part 24, defined in [0058]. As per figure 1, part 24 will extend from the bottom portion of part 100 to the second contact section 231 of the linear motion member defined in [0058]-[0059], part 231 being the upper support member), and the assist device comprising: a rail that is provided along the first pillar and guides the movement of the linear motion member (within parts 21 and 232 of figure 1, a circular hole is depicted as being in both members to which part 24 passes through. These are considered guides that will interface with part 24); and a guide block that is fixed to the linear motion member and slides along the rail (the guide block being part 21 in [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rail with the guide and guide blocks of Sun into the device of Herr for the purpose of providing a means to guide the linear motion of Herr as the guide shaft of Sun would allow for the driven member to move along said shaft, as per [0059]. This would ensure that the linear motion provided by the device of Herr would only move linearly, without a possibility of an unwanted motion occurring. 
Regarding claim 7, Herr in view of Sun teach the assist device according to claim 6, wherein the motor is provided behind the screw shaft (as per [0050], parts 406 in figure 4 are motors, that are behind parts 410 that will be the ballscrew and ball nut drive that includes the screw shaft of Herr). 
However, Herr does not teach and the framework comprises a pair of left and right second pillars provided to left and right sides of the screw shaft or the motor so as to connect the lower support member to the upper support member (Sun discloses this in figure 11 as parts 233 which are taken to be the pillars to the left and right of the guide shaft 24 and could be implemented to the left and right of the screw shaft of Herr. This would connect sections 231 and 232 of [0058] of Sun).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate left and right pillars of Sun into the device of Herr for the purpose of providing a means to guide the linear motion of Herr as the pillars of Sun would allow for the elastic to move along said shaft, as per [0059]. This would ensure that the linear motion provided by the device of Herr would only move linearly, without a possibility of an unwanted motion occurring. 
Regarding claim 8, Herr in view of Sun teach the assist device according to claim 6, wherein Herr discloses the framework comprises a base that is provided below the lower support member to face the lower support member and is connected to the lower support member (regarding figures 4 and 6A of Herr, the lower support member would be the bottommost position of part 400 that is supporting the motor part 406. From here, the Base would be the bottommost part of part 400 that would connect the ankle portion to the foot portion of the prosthesis disclosed in the abstract.  Which would be the connection between part 500 and 200 in figure 5),
However, Herr does not teach that the cover is attached to left and right sides of the upper support member and attached below or above the base. Instead, Sun discloses a cover (part 51 [0052]) that is detachably attached to the framework ([0052] discloses embodiments where the cover is attached and detached, implying that the cover can be detached and reattached to the framework) and that could be attached about the base member of Herr. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of Sun into the device of Herr for the purpose of providing a means to encase the mechanical parts of Herr. As Herr would have a plurality of moving parts, covering up the parts would protect them from any outside material that could negatively affect said movement. 
Regarding claim 9, Herr in view of Sun teach the assist device according to claim 5. However, Herr does not teach an instance comprising: a first support portion that is provided on the framework; a second support portion that moves in unison with the linear motion member to move between a position above the first support portion and a position below the first support portion; and a third elastic member in which one end is rotatably supported by the first support portion and the other end is rotatably supported by the second support portion.
Instead, Sun would teach a first support portion that is provided on the framework; a second support portion (part 231 in figure 1) that moves in unison with the linear motion member (part 231 moves with respect to the linear motion member 23 as shown in the movement between figures 1 and 11 of Sun) to move between a position above the first support portion and a position below the first support portion (it appears within figures 3 to figure 17 that part 231 could travel from a position above the initial part 21 to below said part in figure 17); and a third elastic member in which one end is rotatably supported by the first support portion and the other end is rotatably supported by the second support portion (being part 22 in figure 3 that are depicted as being springs 221 and 222) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support members of Sun into the device of Herr for the purpose of providing a means to guide the linear motion of Herr as said members of Sun would allow for a stable linear motion of the elastic element of Sun as per figures 3 and 17. This would ensure that the linear motion provided by the device of Herr would only move linearly, without a possibility of an unwanted motion occurring. 
Regarding claim 13, Herr discloses the assist device according to claim 2, comprising: a framework that supports the screw shaft (being the outer frame of the device of the leftmost part of figure 4). However, Herr does not disclose a cover that is detachably attached to the framework. Instead, Sun discloses a cover (part 51 [0052]) that is detachably attached to the framework ([0052] discloses embodiments where the cover is attached and detached, implying that the cover can be detached and reattached to the framework). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of Sun into the device of Herr for the purpose of providing a means to encase the mechanical parts of Herr. As Herr would have a plurality of moving parts, covering up the parts would protect them from any outside material that could negatively affect said movement.
Regarding claim 15, Herr discloses the assist device according to claim 4, comprising: a framework that supports the screw shaft (being the outer frame of the device of the leftmost part of figure 4). However, Herr does not disclose a cover that is detachably attached to the framework. Instead, Sun discloses a cover (part 51 [0052]) that is detachably attached to the framework ([0052] discloses embodiments where the cover is attached and detached, implying that the cover can be detached and reattached to the framework). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of Sun into the device of Herr for the purpose of providing a means to encase the mechanical parts of Herr. As Herr would have a plurality of moving parts, covering up the parts would protect them from any outside material that could negatively affect said movement.
Regarding claim 16, Herr in view of Sun teach the assist device according to claim 13, wherein Sun teaches that the framework comprises: a lower support member that rotatably supports a lower part of the screw shaft (being part 232 in figure 3 that interfaces with the linear motion member 21 as per [0058] that moves due to a rotation of a ball screw 13 in [0059]. Part 13 would support a lower end of the screw as per figure 5); an upper support member that rotatably supports an upper part of the screw shaft (figure 3 part 231); and a first pillar that is provided in front of the screw shaft to connect the lower support member to the upper support member (being in figure 1 as part 24, defined in [0058]), and the assist device comprising: a rail that is provided along the first pillar and guides the movement of the linear motion member (within parts 21 and 232 of figure 1, a circular hole is depicted as being in both members to which part 24 passes through. These are considered guides that will interface with part 24); and a guide block that is fixed to the linear motion member and slides along the rail (the guide block being part 21 in [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support members with the pillars of Sun into the device of Herr for the purpose of providing a means to guide the linear motion of Herr as the pillars of Sun would allow for the elastic to move along said shaft, as per [0059]. This would ensure that the linear motion provided by the device of Herr would only move linearly, without a possibility of an unwanted motion occurring. 
Regarding claim 18, Herr in view of Sun teach the assist device according to claim 15, wherein Sun teaches that the framework comprises: a lower support member that rotatably supports a lower part of the screw shaft (being part 232 in figure 3 that interfaces with the linear motion member 21 as per [0058] that moves due to a rotation of a ball screw 13 in [0059]. Part 13 would support a lower end of the screw as per figure 5); an upper support member that rotatably supports an upper part of the screw shaft (figure 3 part 231); and a first pillar that is provided in front of the screw shaft to connect the lower support member to the upper support member (being in figure 1 as part 24, defined in [0058]), and the assist device comprising: a rail that is provided along the first pillar and guides the movement of the linear motion member (within parts 21 and 232 of figure 1, a circular hole is depicted as being in both members to which part 24 passes through. These are considered guides that will interface with part 24); and a guide block that is fixed to the linear motion member and slides along the rail (the guide block being part 21 in [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support members with the pillars of Sun into the device of Herr for the purpose of providing a means to guide the linear motion of Herr as the pillars of Sun would allow for the elastic to move along said shaft, as per [0059]. This would ensure that the linear motion provided by the device of Herr would only move linearly, without a possibility of an unwanted motion occurring. 
Regarding claim 19, Herr in view of Sun teach the assist device according to claim 16, wherein Sun teaches that the framework comprises: a lower support member that rotatably supports a lower part of the screw shaft (being part 232 in figure 3 that interfaces with the linear motion member 21 as per [0058] that moves due to a rotation of a ball screw 13 in [0059]. Part 13 would support a lower end of the screw as per figure 5); an upper support member that rotatably supports an upper part of the screw shaft (figure 3 part 231); and a first pillar that is provided in front of the screw shaft to connect the lower support member to the upper support member (being in figure 1 as part 24, defined in [0058]), and the assist device comprising: a rail that is provided along the first pillar and guides the movement of the linear motion member (within parts 21 and 232 of figure 1, a circular hole is depicted as being in both members to which part 24 passes through. These are considered guides that will interface with part 24); and a guide block that is fixed to the linear motion member and slides along the rail (the guide block being part 21 in [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support members with the pillars of Sun into the device of Herr for the purpose of providing a means to guide the linear motion of Herr as the pillars of Sun would allow for the elastic to move along said shaft, as per [0059]. This would ensure that the linear motion provided by the device of Herr would only move linearly, without a possibility of an unwanted motion occurring. 
Regarding claim 20, Herr in view of Sun teach the assist device according to claim 7, wherein Herr discloses the framework comprises a base that is provided below the lower support member to face the lower support member and is connected to the lower support member (regarding figures 4 and 6A of Herr, the lower support member would be the bottommost position of part 400 that is supporting the motor part 406. From here, the Base would be the bottommost part of part 400 that would connect the ankle portion to the foot portion of the prosthesis disclosed in the abstract.  Which would be the connection between part 500 and 200 in figure 5),
However, Herr does not teach that the cover is attached to left and right sides of the upper support member and attached below or above the base. Instead, Sun discloses a cover (part 51 [0052]) that is detachably attached to the framework ([0052] discloses embodiments where the cover is attached and detached, implying that the cover can be detached and reattached to the framework) and that could be attached about the base member of Herr. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of Sun into the device of Herr for the purpose of providing a means to encase the mechanical parts of Herr. As Herr would have a plurality of moving parts, covering up the parts would protect them from any outside material that could negatively affect said movement. 
Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herr (US Pub No.: 2014/0296997) in view of Goldfarb (US Pub No.: 20130310949) in further view of Sun (US Pub No.: 2020/0298922).
Regarding claim 14, Herr in view of Goldfarb teach the assist device according to claim 3, comprising: a framework that supports the screw shaft (being the outer frame of the device of the leftmost part of figure 4). However, Herr in view of Goldfarb don’t teach a cover that is detachably attached to the framework. However, Herr does not disclose a cover that is detachably attached to the framework. Instead, Sun discloses a cover (part 51 [0052]) that is detachably attached to the framework ([0052] discloses embodiments where the cover is attached and detached, implying that the cover can be detached and reattached to the framework). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of Sun into the device of Herr for the purpose of providing a means to encase the mechanical parts of Herr. As Herr would have a plurality of moving parts, covering up the parts would protect them from any outside material that could negatively affect said movement.
Regarding claim 16, Herr in view of Sun teach the assist device according to claim 13, wherein Sun teaches that the framework comprises: a lower support member that rotatably supports a lower part of the screw shaft (being part 232 in figure 3 that interfaces with the linear motion member 21 as per [0058] that moves due to a rotation of a ball screw 13 in [0059]. Part 13 would support a lower end of the screw as per figure 5); an upper support member that rotatably supports an upper part of the screw shaft (figure 3 part 231); and a first pillar that is provided in front of the screw shaft to connect the lower support member to the upper support member (being in figure 1 as part 24, defined in [0058]), and the assist device comprising: a rail that is provided along the first pillar and guides the movement of the linear motion member (within parts 21 and 232 of figure 1, a circular hole is depicted as being in both members to which part 24 passes through. These are considered guides that will interface with part 24); and a guide block that is fixed to the linear motion member and slides along the rail (the guide block being part 21 in [0059]).
Regarding claim 17, Herr in view of Goldfarb and Sun teach the assist device according to claim 14, wherein Sun teaches that the framework comprises: a lower support member that rotatably supports a lower part of the screw shaft (being part 232 in figure 3 that interfaces with the linear motion member 21 as per [0058] that moves due to a rotation of a ball screw 13 in [0059]. Part 13 would support a lower end of the screw as per figure 5); an upper support member that rotatably supports an upper part of the screw shaft (figure 3 part 231); and a first pillar that is provided in front of the screw shaft to connect the lower support member to the upper support member (being in figure 1 as part 24, defined in [0058]), and the assist device comprising: a rail that is provided along the first pillar and guides the movement of the linear motion member (within parts 21 and 232 of figure 1, a circular hole is depicted as being in both members to which part 24 passes through. These are considered guides that will interface with part 24); and a guide block that is fixed to the linear motion member and slides along the rail (the guide block being part 21 in [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support members with the pillars of Sun into the device of Herr for the purpose of providing a means to guide the linear motion of Herr as the pillars of Sun would allow for the elastic to move along said shaft, as per [0059]. This would ensure that the linear motion provided by the device of Herr would only move linearly, without a possibility of an unwanted motion occurring. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amari (US Pub No.: 2018/0271691) discloses an ankle joint mechanism with an elastic material disclosed in [0050]. Jung (US Pub No.: 2010/0280629) discloses an “orthotic and prosthetic system” with a roller screw mechanism to convert a torque in [0043].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774